                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

DAVID HAVERKAMP,                                   §
TDCJ NO. 00702013,                                 §
     Plaintiff,                                    §
                                                   §           Civil Action No. 2:17-CV-00018
v.                                                 §
                                                   §           Jury Demand
JOSEPH PENN, et al.,                               §
     Defendants,                                   §

                                DEFENDANTS’ NOTICE OF APPEAL

         Defendants Rodney Burrow, Preston Johnson, Jr., John Burruss, Erin Wyrick, Jeffrey

Beeson and Dee Budgewater hereby jointly appeal to the United States Court of Appeals for the

Fifth Circuit from the district court’s Order [Dkt. No. 212] of September 23, 2020. This is an

interlocutory appeal based on the denial of Defendants’ entitlement to sovereign immunity. See 28

U.S.C. § 1292; see also Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The filing

of a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the court

of appeals and divests the district court of its control over those aspects of the case involved in the

appeal.”).



      Dated: October 8, 2020.

                                               Respectfully Submitted.

                                               KEN PAXTON
                                               Attorney General of Texas

                                               RYAN L. BANGERT
                                               Deputy First Assistant Attorney General



Notice of Appeal                                                                             Page 1 of 3
                   DARREN L. MCCARTY
                   Deputy Attorney General for Civil Litigation

                   SHANNA E. MOLINARE
                   Division Chief
                   Law Enforcement Defense Division

                   /s/ Courtney Corbello
                   COURTNEY CORBELLO
                   Assistant Attorney General
                   Texas State Bar No. 24097533
                   Southern District ID No. 3089117
                   courtney.corbello@oag.texas.gov
                   ATTORNEYS FOR DEFENDANTS

                   OFFICE OF THE ATTORNEY GENERAL
                   Law Enforcement Defense Division
                   P.O. Box 12548, Capitol Station
                   Austin, Texas 78711
                   (512) 463-2080 / (512) 370-9410 (Fax)




Notice of Appeal                                             Page 2 of 3
                                NOTICE OF ELECTRONIC FILING

         I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that I

have electronically submitted for filing, a true and correct copy of the above and foregoing in

accordance with the Electronic Case Files System of the Southern District of Texas, on October

8, 2020.

                                             /s/ Courtney Corbello
                                             COURTNEY CORBELLO
                                             Assistant Attorney General


                                   CERTIFICATE OF SERVICE

         I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a

true and correct copy of the above and forgoing has been served via US Postal Service, postage

prepaid, certified mail, return receipt requested, on October 9, 2020 addressed to:

         David Alan Haverkamp
         a/k/a Bobbie Lee Haverkamp, #702013
         Stiles Unit
         3060 FM 3514
         Beaumont, Texas 77705

                                             /s/ Courtney Corbello
                                             COURTNEY CORBELLO
                                             Assistant Attorney General




Notice of Appeal                                                                      Page 3 of 3
